If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.



                            STATE OF MICHIGAN

                             COURT OF APPEALS


SARAH MARIE MARKIEWICZ,                                                UNPUBLISHED
                                                                       March 24, 2022
               Plaintiff-Appellant,

v                                                                      No. 355774
                                                                       Macomb Circuit Court
                                                                       Family Division
DAVID RANDAL MARKIEWICZ,                                               LC No. 2019-003236-DM

               Defendant-Appellee.



Before: GADOLA, P.J., and BORRELLO and M. J. KELLY, JJ.

BORRELLO, J. (concurring in part and dissenting in part).

         In this appeal of a judgment of divorce, appellant, for the first time, tries to change the
classification of the frozen embryo at issue from property to, presumably “a person.” Appellant
argues she wants “custody” or possession of the frozen embryo in order to have another child.
However, rather than address the trial court’s ruling on the merits, appellant seeks to turn this case
into a referendum related to reproductive rights or rather the denial thereof. In this sense, it appears
appellant’s counsel view this case as a conduit for a much larger discussion about much larger
issues, none of which I find germane to the issues presented on appeal.

        From the outset, I wish to make clear that I take no issue with my colleagues’ presentation
of the record in this matter, nor do I dissent from their conclusions and analysis in sections I-IV of
their opinion. Where we differ is found in both the result and the analysis and conclusions
employed by my colleagues in section V of their opinion.

       In section IV of their opinion, my colleagues end with the following statement:

       Here, because Sarah (appellant) unequivocally and successfully argued that the
       embryo was marital property, she is precluded from advancing an inconsistent
       argument now. Because Sarah is judicially estopped from challenging the
       classification of a frozen embryo as property, we do not—and cannot—address
       whether, under Michigan law, frozen embryos constitute property subject to
       equitable distribution. (footnote excluded).



                                                 -1-
       I concur with this statement based on this Court’s holding in Wells Fargo Bank, NA v Null,
304 Mich App 508, 537; 847 NW2d 657 (2014). Unfortunately, the majority goes on to, in my
opinion, contradict this holding, by concluding:

       In light of our decision to adopt a blend between the contractual approach and the
       balancing approach, it is necessary to reverse and remand for further proceedings
       because the trial court did not have the benefit of this legal framework when it
       initially made its decision to award the embryo to David. On remand, the trial court
       shall consider the applicable Sparks factors. With regard to the additional relevant
       factor identified in this opinion, i.e., the special nature of the embryo, the trial court
       should first consider whether the disposition of the embryo is governed by a valid
       contract between the parties. If such a contract exists, the matter should be
       concluded in accord with the contractual terms that the parties agreed upon in that
       contract. If there is no contract, then the court must balance the interests of the
       parties using the framework stated in this opinion. With regard to the remaining
       Sparks factors, additional factors, such as the ages and health of the parties, may
       also be relevant and should be addressed. Financial considerations may also be
       considered. The cost of the IVF process is ascertainable. Therefore, it would be
       appropriate to consider the costs Sarah would incur were she to obtain another
       embryo using IVF techniques should the court again decide that it is equitable to
       award the existing embryo to David. Resolution on remand will require the trial
       court to reopen the proofs to allow presentation of evidence related to the potential
       existence of a contract between the parties, and legal argument related to whether
       such a contract is valid. The court should also, if necessary, take testimony relevant
       to the balancing factors stated in this opinion.

         It was incumbent on appellant to demonstrate to this Court that the trial court abused its
discretion it its findings of fact. As previously stated by this Court, an abuse of discretion occurs
when the trial court’s decision falls outside the range of reasonable and principled outcomes.”
Loutts v Loutts, 298 Mich App 21, 25-26; 826 NW2d 152 (2012). Because the majority was
initially correct in their holding that appellant was judicially estopped from “challenging the
classification of a frozen embryo as property, we do not—and cannot—address whether, under
Michigan law, frozen embryos constitute property subject to equitable distribution,” and because
the appellant points to no factual or legal errors justifying reversal in the trial court’s findings on
this issue, instead of granting appellant the relief she seeks, I would affirm the trial court.

         I understand the majority’s point that providing a road map for similar cases is necessary,
if not essential to the proper advance of this area of jurisprudence. However, here, as the majority
correctly acknowledges, appellant is estopped from making any of the arguments necessary for a
proper resolution of the issue. As a consequence, following the majority’s conclusion that
appellant is estopped from arguing anything other than the embryo is property, the remainder of
the opinion becomes dictum. “[O]biter dictum” is “[a] judicial comment made during the course
of delivering a judicial opinion, but one that is unnecessary to the decision in the case and therefore
not precedential (though it may be considered persuasive).” People v Higuera, 244 Mich App 429,
437; 625 NW2d 444 (2001) (second alteration in original; quotation marks and citation omitted).




                                                 -2-
       Certainly, the award of a frozen embryo in a divorce or other proceeding is an extremely
important issue worthy of scholarly examination and debate. However, here, because appellant
was estopped from adopting a different argument on appeal than she adopted at trial, coupled with
her inability to point out any factual or legal errors in the trial court’s ruling, such examination is
precluded Loutts, 298 Mich App at 25-26 and the trial court should be affirmed.

       For these reasons, I respectfully dissent.

                                                               /s/ Stephen L. Borrello




                                                 -3-